NUMBERS 13-13-00151-CR AND 13-13-152-CR

                            COURT OF APPEALS
                 THIRTEENTH DISTRICT OF TEXAS
                    CORPUS CHRISTI – EDINBURG


ARTHUR CANN,                                                          Appellant,

                                         v.


THE STATE OF TEXAS,                                                   Appellee.



                 On appeal from the 148th District Court of
                         Nueces County, Texas.


                         MEMORANDUM OPINION
            Before Justices Rodriguez, Garza and Benavides
                Memorandum Opinion by Justice Garza

      In an open plea, appellant Arthur Cann pleaded guilty to (1) burglary of a habitation,

a second-degree felony offense, see TEX. PENAL CODE ANN. § 30.02(a)(3), (c)(2) (West,

Westlaw through 2013 3d C.S.), in appellate cause number 13-13-151-CR, and (2) arson,
a first-degree felony offense, see id. § 28.02(a)(2)(A), (d)(2) (West, Westlaw through 2013

3d C.S.), in appellate cause number 13-13-152-CR. The trial court sentenced him to

twenty years’ imprisonment for each offense, with the sentences ordered to be served

concurrently. By a single issue, appellant contends that his sentence in each case was

unconstitutionally disproportionate to the seriousness of his crimes. See U.S. CONST.

amends. VIII, XIV. We affirm.

       The Eighth Amendment of the United States Constitution provides that “[e]xcessive

bail shall not be required, nor excessive fines imposed, nor cruel and unusual punishment

inflicted.” Id. amend. VIII. The Eighth Amendment is applicable to punishments imposed

by state courts through the due process clause of the Fourteenth amendment. Id. amend.

XIV. This right can be waived if a defendant fails to object to a sentence on this basis.

Smith v. State, 721 S.W.2d 844, 855 (Tex. Crim. App. 1986).

       The State responds that appellant failed to preserve any issue for review because

he did not object to his sentence in the trial court. We agree.

       Appellant made no objection to his sentence either at the time of sentencing or in

any post-trial motion. To preserve error for our review, appellant was required to show

that he made a timely objection to the trial court, stated the specific grounds for the

objection, and obtained a ruling. TEX. R. APP. P. 33.1(a); see Jacoby v. State, 227 S.W.3d

128, 130 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d). By failing to specifically object

during trial or in a post-trial motion, appellant has waived any error for our review. See

TEX. R. APP. P. 33.1(a); see Jacoby, 227 S.W.3d at 130; Trevino v. State, 174 S.W.3d

925, 927–28 (Tex. App.—Corpus Christi 2005, pet. ref’d) (“Because the sentence

imposed is within the punishment range and is not illegal, we conclude that the rights

[appellant] asserts for the first time on appeal are not so fundamental as to have relieved


                                             2
him of the necessity of a timely, specific trial objection.”); see also Johnson v. State, No.

13-13-00180-CR, 2014 WL 3399818, at *3 (Tex. App.—Corpus Christi July 10, 2014, no.

pet. h.) (mem. op., not designated for publication) (rejecting disproportionate punishment

claim because issue not preserved for review).

        Having overruled appellant’s sole issue, we affirm the trial court’s judgment in each

case.




                                                  DORI CONTRERAS GARZA,
                                                  Justice



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of August, 2014.




                                              3